       Case 3:16-md-02741-VC Document 12917 Filed 04/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
   LIABILITY LITIGATION
                                                        Case No. 16-md-02741-VC


                                                        ORDER GRANTING PUBLIC
   This document relates to:                            CITIZEN’S REQUEST TO FILE
                                                        AMICUS BRIEF AND APPEAR AT
   Ramirez, et al. v. Monsanto Co.                      THE HEARING ON THE MOTION
   Case No. 3:19-cv-02224                               FOR PRELIMINARY APPROVAL
                                                        Re: Dkt. No. 12681


       Public Citizen’s request for leave to file an amicus brief as well as its request to
participate in oral argument on the motion for preliminary approval are granted.


       IT IS SO ORDERED.

Dated: April 9, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
